Citation Nr: 1001532	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-30 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claims can 
be reached.  

The Veteran's service medical records are unavailable in this 
case.  When the Veteran submitted his original claim in 
October 2003 he indicated that he served in the Mississippi 
National Guard from February 1976 to June 1980.  The 
Veteran's representative also indicated that the Veteran had 
service in the Army National Guard from February 1976 to June 
1980.  However, there is no indication that VA has requested 
any National Guard records.  When a claimant brings the 
existence of pertinent medical records to VA's notice, VA has 
a duty to assist the Veteran in developing his claim by 
attempting to obtain the records.  This is particularly true 
where service medical records are unavailable.  Moore v. 
Derwinski, 2 Vet. App. 375 (1992); Gross v. Derwinski, 2 Vet. 
App. 551 (1992); Ivey v. Derwinski, 2 Vet. App. 320 (1992), 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's 
representative has requested that an attempt be made to 
retrieve records from the Army National Guard.  

Associated with the claims file are VA outpatient treatment 
reports dated through October 2007.  The record indicates 
that the Veteran continues to obtain VA treatment for 
hypertension and bilateral knee pain.  Therefore, any 
additional VA treatment records should be associated with the 
claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from the 
Mississippi Army National Guard all 
medical records and entrance and 
separation examinations associated with 
the Veteran's service in the Army 
National Guard from February 1976 to June 
1980.  Follow the procedures set forth in 
38 C.F.R. § 3.159(c) for requesting 
records from Federal facilities.  All 
records and responses received should be 
associated with the claims file.

2.  Obtain any VA treatment records dated 
after October 2007 and associated them 
with the claims file.  If the Veteran 
identifies any additional treatment 
records, those records should also be 
associated with the claims file.  

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


